EXHIBIT 45 East Putnam Avenue•Greenwich, CT Tel: 203.422.2300•Fax: 203.422.2330 Email: ggc@globalgoldcorp.com May 12, 2009 Ian Hague Nicholas J.Aynilian 60 Broadway 381 Broadway, 2nd Floor Apartment 11A Westwood, NJ 07675 Brooklyn, NY 11211 RE: Emergency Loan to Global Gold Corporation Dear Ian and Nick: Following up on our discussions, this letter confirms the terms on which you are providing an emergency loan of $550,000 ($500,000 from Ian Hague and $50,000 from Nick Aynilian) to Global Gold Corporation (the “Company”) to cover current and overdue license fees, taxes, utilities necessary to resume production, rent, overhead, and some other partial payments. Accordingly, each ofyou, in your personal capacities only and not acting on behalf of any other person or entity, hereby promise to makeshort-term personal loans in the total amount of $550,000 ($500,000 from Ian Hague and $50,000 from Nick Aynilian)(the “Loans”),to the Company which Loans shall accrue interest, from the day they are issued by you and until the day they are repaid by the Company, at an annual rate of 10% (the “Interest”). The Company promises to repay, in full, the Loan and all the Interest accrued thereon on the sooner of: (1) your demand after June 1, 2009; (2) from the proceeds of any financing the Company; or (3) from the proceeds of the sale of an interest in Marjan or any other Company property.The Company may prepay this loan in full at any time. But if it is not repaid by June 2, 2008, you will have the right, among other rights available to you under the law,to convert the loan plus accrued interest to common shares of the Company at the price calculable and on the terms of the Global Gold Corporation 2006 Stock Incentive Plan, i.e. our option plan. In addition, you will have the right (from the date of this agreement until the time this and any other loans from you are repaid) at any time to convert the terms of all or a portion of this or other loans you made pursuant to the terms provided to any third party investor or lender financing the company. Thank you again for your help at this time, and please countersign below if these terms confirm our agreement. Sincerely, Van Z. Krikorian, Chairman and CEO Acknowledged and Agreed Ian HagueDate Nicholas
